      Case 1:09-cv-00488-LGS-SLC Document 387
                                          385 Filed 06/01/20
                                                    05/29/20 Page 1 of 1



                                                    UNITED STATES DISTRICT COURT
 SEA TRADE MARITIME CORPORATION,                   SOUTHERN DISTRICT OF NEW YORK
 et al.,

          Plaintiffs,                                     Civil No. 09-488 (LGS)(HBP)

     -against-                                              NOTICE OF MOTION
                                                           TO SUBSTITUTE PARTY
 STELIOS COUTSODONTIS, et al.,

          Defendants.


       PLEASE TAKE NOTICE that Francesca Coutsodontis, in her capacity as named

Executor of Defendant Estate of Stelios Coutsodontis, will move before the Honorable Lorna G.

Schofield, U.S.D.J., at a date and time to be set by the Court, for entry of an Order under Federal

Rule of Civil Procedure 25, substituting Ms. Coutsodontis, in her capacity as Executor only, in the

place and stead of Defendant Stelios Coutsodontis in the above-captioned matter. In support of

this motion, Defendant relies upon the Declaration of Counsel filed herewith.



                                                     Mark A. Berman, Esq.
                                                     Kelly A. Zampino, Esq.
                                                     HARTMANN DOHERTY ROSA
       APPLICATION GRANTED.                          BERMAN & BULBULIA, LLC
                                                     800 Third Avenue, 28th Fl.
       Dated: June 1, 2020                           New York, NY 10022
              New York, New York                      (212) 344-4619
                                                     mberman@hdrbb.com

                                                     Attorneys for Defendant
                                                     Stelios Coutsodontis and Francesca
                                                     Coutsodontis, as Executor of the Estate of
                                                     Stelios Coutsodontis

Dated: May 29, 2020
